Case 6:20-cv-00101-MJJ-CBW Document 24 Filed 08/10/20 Page 1 of 10 PageID #: 322



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

   DIAMOND SERVICES CORPORATION

   VERSUS                                         CIVIL ACTION NO. 6:20-cv-00101

   COBBS ALLEN & HALL OF                          JUDGE – MICHAEL J. JUNEAU
   LOUISIANA, INC.; DUAL CORPORATE
   RISKS, LTD.; LLOYD’S SYNDICATE                 MAGISTRATE CAROL B. WHITEHURST
   NVA 2007; LLOYD’S SYNDICATE SKD
   1897; LLOYD’S SYNDICATE 4711 ASP;
   AND LLOYD’S SYNDICATE 1200 AMA

              RESPONSE TO DEFENDANTS’ OBJECTION TO REPORT AND
                             RECOMMENDATION

          NOW INTO COURT, through undersigned counsel, comes Plaintiff, Diamond

  Services Corporation (“Diamond”), who responds to Defendants’ Objections to Magistrate

  Judge Whitehurst’s Report and Recommendation.

          First, Defendants cannot now submit these arguments and their authenticating

  affidavit after Magistrate Judge Whitehurst ruled against them and hope that it cures their

  defective removal.

          Second, Defendants failed to meet their own proposed evidentiary burden to

  provide at least some barebones proof that their evidence is capable of being admissible

  at trial.

          Finally, Diamond has argued before, and will now argue again, that Defendants’

  evidence (even if properly authenticated) does not actually show that Diamond has no

  meaningful chance of recovery against any Louisiana defendant.

          Accordingly, Diamond respectfully requests that this Court overrule Defendants’

  Objection and adopt Magistrate Judge Whitehurst’s Report and Recommendation,

  granting Diamond’s Motion to Remand.
                                              1
Case 6:20-cv-00101-MJJ-CBW Document 24 Filed 08/10/20 Page 2 of 10 PageID #: 323



    I.   Defendants Have Had Multiple Opportunities to Raise the Arguments in their
         Objection Before Now.

         Defendants cannot reasonably expect this Court to consider their arguments and

  the affidavit of Mr. Grantland Rice IV that they submitted in their Objection to Magistrate

  Judge Whitehurst’s Report and Recommendation. Diamond has made clear since it

  initially filed its Motion to Remand that it objected to Defendants’ failure to authenticate

  their evidence. (See R. Doc. 12-0 through 12-4). Defendants have had multiple

  opportunities to cure this defect or to argue that their evidence was properly

  authenticated. They did not do so before, so there is no reason they should be permitted

  to do so now.

         The question of whether to admit any new arguments or evidence submitted after

  the Magistrate Judge issues a Report and Recommendation lies in the discretion of the

  District Court. See Davis v. Fernandez, 798 F.3d 290, 292 (5th Cir. 2015).

         The Magistrate Judge Act permits the District Court to review de novo any

  Objections to the Report and Recommendation. 28 U.S.C.A. § 636(b). But this does not

  mean that a party can re-litigate issues before the District Court on which it was

  unsuccessful before the Magistrate Judge. Cupit v. Whitley, 28 F.3d 532, 535 n.5 (5th

  Cir.1994). Only “compelling reasons” permit a party to submit “new evidence, argument,

  and issues that were not presented to the Magistrate Judge.” Id.

         The law is clear that litigants have a duty to raise all their arguments and evidence

  during the initial briefing on the issues—not after the Magistrate Judge issues her Report

  and Recommendation. “A party has a duty to put its best foot forward before the

  Magistrate Judge—i.e., to spell out its arguments squarely and distinctly.” Smith v.

  Palafox, 728 Fed.Appx. 270, 276 (5th Cir. 2018) (quoting Cupit, 28 F.3d, 535 n.5). The

                                               2
Case 6:20-cv-00101-MJJ-CBW Document 24 Filed 08/10/20 Page 3 of 10 PageID #: 324



  Fifth Circuit has made it clear that a “party’s entitlement to de novo review before the

  District Court . . . does not entitle it to raise issues at that stage that were not adequately

  presented to the Magistrate Judge[.]” Smith, 728 Fed. Appx., 276 (quoting Cupit v.

  Whitley, 28 F.3d, 535 n.5 (internal quotation marks omitted)).

            Here, Mr. Grantland Rice IV’s affidavit should be disregarded as evidence.

  Defendants have purposely bypassed multiple opportunities to authenticate the

  documents that they produced with their Notice of Removal and their Opposition to Motion

  to Remand. They cannot now produce an affidavit and reasonably expect it to be

  considered as a timely evidentiary submission.

            Similarly, Defendants have not set forth any “compelling reason” that they should

  be permitted to submit new evidence and new arguments on the same issues that the

  parties have been briefing for over six months. See Cupit, 28 F.3d, 535 n.5. In fact, in

  their Objection, they did not provide any reason (compelling or otherwise) that their new

  evidence and arguments should be admitted at all.

            Diamond made clear in its Motion to Remand and Reply Memorandum in Support

  thereof that it strongly objected to Defendants’ failure to authenticate their submitted

  evidence. Diamond stated in its Motion to Remand that:

                 “The removing defendants’ exhibits were entirely unauthenticated
                and thus did not constitute ‘summary judgment type evidence.’”
                ...

                “[The exhibits] failed to rise to the level of ‘summary judgment-type
                evidence’ necessary to establish improper joinder. They did not
                submit any sworn or authenticated documents that constitute
                summary-judgment-type evidence.”1



  1   Diamond’s Memorandum in Support of Motion to Remand, R. Doc. 12-2, pp. 6, 11.

                                                     3
Case 6:20-cv-00101-MJJ-CBW Document 24 Filed 08/10/20 Page 4 of 10 PageID #: 325



  Defendants have been on notice since this past February that Diamond would make an

  issue out of their evidence’s authenticity. They had ample opportunity in their Opposition

  to Motion to Remand to argue that the documents were sufficiently authenticated under

  Rule 56’s evidentiary standard, or to submit an authenticating affidavit by Mr. Rice. But

  they did not discuss the issue at all; in fact, the word “authenticate” does not appear

  anywhere in their Memorandum in Opposition.2 If Defendants believed that a different

  evidentiary standard applied, they should have said so then. If they believed they could

  cure their defective evidence with an affidavit of Mr. Rice, they should have done so then.

            Defendants’ failure to “adequately present” their arguments to the Magistrate

  Judge does not entitle them to a second chance to re-litigate this issue. See Smith, 728

  Fed. Appx., 276. They knew Diamond’s argument and had a chance to rebut it. If they did

  not “put [their] best foot forward before the Magistrate Judge,” it would contradict the

  longstanding jurisprudence of this Circuit to permit them to try again before this District

  Court. See Cupit, 28 F.3d, 535 n.5.

            Nonetheless, even if this District Court elects to consider Defendants’ arguments

  and evidence, Defendants have still failed to show that Diamond cannot recover against

  any Louisiana defendants—for the reasons set forth below.


      II.   Defendants’ Evidence Fails to Meet Their Own Proposed Evidentiary Burden.

            Defendants’ paint the 2010 changes to Fed. R. Civ. Proc. 56 with too broad a

  brush. A review of the post-2010 evidentiary standard indicates that a party must show

  that its evidence is capable of being admissible at trial. See, e.g., Quibodeaux v. Nautilus




  2   Defendants’ Memorandum in Opposition of Motion to Remand, R. Doc. 15-1.

                                                     4
Case 6:20-cv-00101-MJJ-CBW Document 24 Filed 08/10/20 Page 5 of 10 PageID #: 326



  Ins. Co., 655 Fed. Appx. 984, 987 (5th Cir. 2016) (holding that an unsigned handwritten

  account of loss was inadmissible on summary judgment); Bellard v. Gautreaux, 675 F.3d

  454, 460 (5th Cir. 2012) (“On a motion for summary judgment, the evidence proffered by

  the plaintiff to satisfy his burden of proof must be competent and admissible at trial.”).

            Moreover, Defendants bear the “heavy burden of proof” on removal to prove that

  there is no possibility that a plaintiff can establish a cause of action against the in-state

  defendant. Ford v. Elsbury, 32 F.3d 931, 935 (5th Cir.1994). A plaintiff need not provide

  any additional evidence outside the Complaint to support its claim against the in-state

  defendant—so long as the defendants who removed the case fail to meet their burden of

  proof. Davidson v. Georgia-Pac., L.L.C., 819 F.3d 758, 766 (5th Cir. 2016).

            Here, Defendants have not set forth the method by which their evidence would be

  admissible at trial. They argue that all of their documents would be admissible under the

  “business records” exception to the rule against hearsay.3 This is not true, and they do

  not set out any alternative path to admissibility.

            To constitute an admissible business record, a record must (among other

  requirements), “[be] made at or near the time by . . . someone with knowledge; [be] kept

  in the course of a regularly conducted activity of a business, organization, occupation, or

  calling, . . .; [and] making the record was a regular practice of that activity . . .” Fed. R.

  Evid. 803(6).

            Defendants submitted four documents with their Notice of Removal and

  Memorandum in Opposition of Motion to Remand that purportedly prove that Diamond

  has no likelihood of recovery against any Louisiana defendant. They are as follows:


  3   Defendants’ Objection to Report and Recommendation, R. Doc. 23-0, p. 6.

                                                      5
Case 6:20-cv-00101-MJJ-CBW Document 24 Filed 08/10/20 Page 6 of 10 PageID #: 327



            1. An email exchange between Defense Counsel and Mr. Rice;4

            2. A “Joint Marketing and License Agreement” between Cobbs, Allen, &
               Hall, Inc. and First Insurance, Inc.;5

            3. A Purchase and Sale Agreement between Cobbs, Allen, & Hall, Inc. and
               Burnett J. Tappell III,6 by which Defendants claim Cobbs, Allen, & Hall,
               Inc. acquired First Insurance Agency, Inc.;7 and

            4. A Commercial Insurance Application directed towards Cobbs Allen of
               New Orleans from Diamond.8

  These documents (with the likely exception of the insurance application) are not

  admissible hearsay under the Fed. R. Evid. 803(6).

            First, the printout of an email exchange is not a business record. For an email to

  be considered a business record, it must have been created contemporaneously with the

  sender’s acquisition of the information contained within the email. See, e.g., In re Oil Spill

  by the Oil Rig DEEPWATER HORIZON in the Gulf of Mexico, on April 20, 2010, MDL

  2179, 2012 WL 85447, at *5 (E.D. La. Jan. 11, 2012) (citing U.S. v. Robinson, 700 F.2d

  205, 209–10 (5th Cir.1983), cert. denied, 465 U.S. 1008 (1984)). There must be a showing

  that the sender’s employee had a duty to maintain the email as a record, and that the

  email was not sent “casually” or as an “isolated incident.” In re Oil spill, 2012 WL 85447,

  at *5. Here, Mr. Tappel purportedly sent this email in January 2020 in direct response to

  this lawsuit—long after the subject insurance policy was issued in 2018.9 Moreover,

  Defendants have not alleged that sending or maintaining this type of email falls within Mr.



  4   R. Doc. 1-5.
  5   R. Doc. 1-6; submitted again as R. Doc 15-6.
  6   R. Doc. 15-5
  7   Defendants’ Objection to Report and Recommendation, R. Doc. 23-0, p. 7.
  8   R. Doc. 15-4.
  9   R. Doc. 1-5, cf. R. Doc. 15-4.

                                                      6
Case 6:20-cv-00101-MJJ-CBW Document 24 Filed 08/10/20 Page 7 of 10 PageID #: 328



  Tappel’s job duties—rather, sending this email was a response to the isolated incident of

  Defense Counsel’s need to prove diversity jurisdiction for its Notice of Removal. Thus,

  Mr. Tappel plainly did not send the email contemporaneously with acquiring the

  knowledge therein, and Defendants have not shown that Mr. Tappel sent the email in

  accordance with a duty to maintain a specific record. Therefore, it is inadmissible under

  the business records exception to the rule against hearsay.

         Second, the Purchase and Sale Agreement and Joint License Agreement are not

  admissible hearsay under the “business records” exception because the Fifth Circuit has

  held that contracts and any other document with “independent legal significance” are not

  hearsay at all. Kepner-Tregoe, Inc. v. Leadership Software, Inc., 12 F.3d 527, 540 (5th

  Cir. 1994). Moreover, the court has refused to apply the rule against hearsay to copies of

  asset purchase agreements. Levy v. McGill, 137 Fed. Appx. 613, 616 (5th Cir. 2004).

  Here, both the Purchase and Sale Agreement and Joint License Agreement are

  purportedly contracts with their own legal meaning and significance; thus, they are not

  hearsay. Because neither agreement is hearsay, neither can be admissible under the

  “business records” exception to hearsay. Defendants have not proposed any other means

  by which these documents are admissible.

         Assuming that this Court chooses to consider the commercial insurance

  application—which it should not, for the reasons set forth in Section I above—it likely

  satisfied the criteria to constitute a valid “business record” under Fed. R. Evid. 803(6). But

  in any event, the insurance application does nothing more than confirm that Diamond has

  a cause of action against First Insurance Agency, Inc., dba, Cobbs Allen of New Orleans




                                                7
Case 6:20-cv-00101-MJJ-CBW Document 24 Filed 08/10/20 Page 8 of 10 PageID #: 329



  (as addressed in Section III below), which is a Louisiana corporation—thus defeating

  diversity and requiring remand.

             The other three documents described above (the email and the two written

  agreements) are not admissible under the business records exception. The email is not

  an ordinary business record, and the question of whether the two agreements are

  admissible does not implicate the rule against hearsay at all. Thus, Defendants have not

  shown how these three documents could be admissible hearsay under the “business

  records” exception, and have not proposed any other path by which these documents

  may be admissible. Therefore, the documents are inadmissible during this summary

  inquiry on Diamond’s Motion to Remand.


   III.      Defendants’ Evidence Supports Diamond’s Position that It Has a Reasonable
             Chance of Recovery Against First Insurance, a Louisiana Corporation

             Regardless of whether Defendants’ documents are sufficiently authenticated, they

  indicate that Diamond has a meaningful chance of recovery against a Louisiana

  defendant: First Insurance Agency, Inc., dba, Cobbs Allen of New Orleans.

             Even if this Court elects to consider the affidavit of Mr. Rice and the insurance

  application, they do not prove that Diamond has no meaningful chance of recovery

  against any Louisiana entity. The affidavit alleges that First Insurance Agency is the party

  that sold Diamond its policy.10 First Insurance, a Louisiana corporation, became inactive

  in December of 2019—several months after Diamond’s claim against First Insurance

  arose.11 Louisiana’s corporate jurisprudence is clear that revoking a corporation’s articles



  10   Affidavit of Grantland, R. Doc. 23-1, ¶¶ 4-5.
  11   Information Certificate, First Insurance Agency, Inc., R. Doc. 12-4.

                                                          8
Case 6:20-cv-00101-MJJ-CBW Document 24 Filed 08/10/20 Page 9 of 10 PageID #: 330



  of incorporation does not affect any pre-existing causes of action against the corporation.

  See, e.g., Green v. BP Am. Prod. Co., CV 18-0888, 2018 WL 5931148, at *4 (W.D. La.

  Oct. 26, 2018), report and recommendation adopted, CV 18-0888, 2018 WL 5931114

  (W.D. La. Nov. 13, 2018).

         Moreover, Diamond seeks only a declaratory judgment against First Insurance—

  not any monetary recovery. Thus, it is immaterial whether the corporation has been

  purchased or liquidated, so long as it is still susceptible to having a declaratory judgment

  taken against it. Diamond has fully fleshed out this argument in its Reply Memorandum

  in Support of Motion to Remand.12

         Thus, Defendants’ admissible evidence only supports Magistrate Judge

  Whitehurst’s recommendation to remand this matter to the 16th Judicial District Court for

  the Parish of St. Mary.


  IV.    Conclusion

         The arguments and affidavit of Mr. Grantland Rice IV that Defendants submitted

  alongside their Objection to Magistrate Judge Whitehurst’s Report and Recommendation

  are “too little, too late.” They are “too little” because they do not actually prove that

  Diamond has no meaningful chance of recovery against First Insurance, Inc. They are

  also “too late” because Defendants have long been on notice of Diamond’s objection to

  the authenticity of their evidence and have had ample opportunity to argue their case, but

  purposely elected not to submit evidence on this issue.




  12 Diamond’s Reply Memorandum in Support of Motion to Remand, R. Doc. 21-0, pp. 5-9, adopted and
  incorporated herein by reference.

                                                 9
Case 6:20-cv-00101-MJJ-CBW Document 24 Filed 08/10/20 Page 10 of 10 PageID #: 331



          It is undisputed that First Insurance was a Louisiana corporation at the time

  Diamond’s cause of action arose. Defendants contend that First Insurance issued the

  Diamond policy sued upon in this lawsuit. Thus, Defendants allege that Diamond’s cause

  of action is against First Insurance, which is a Louisiana entity. Accordingly, remand is

  appropriate even if everything that Defendants have alleged is true and even if this Court

  elects to consider Defendants’ evidence.

          Therefore, Diamond respectfully requests that this Court reject Defendants’

  Objections and adopt Magistrate Judge Whitehurst’s Report and Recommendation.

                                                Respectfully submitted,
                                                s/ Mark E. Hanna
                                                ALAN G. BRACKETT (#14094)
                                                MARK E. HANNA (#19336)
                                                TREVOR M. CUTAIAR (#33082)
                                                JOSEPH S. TRYTTEN (#38921)
                                                MOULEDOUX, BLAND, LEGRAND &
                                                       BRACKETT, LLC
                                                701 Poydras Street, Suite 4250
                                                New Orleans, Louisiana 70139
                                                Telephone:        (504) 595-3000
                                                Facsimile:        (504) 522-2121
                                                Email:    abrackett@mblb.com
                                                          mhanna@mblb.com
                                                          tcutaiar@mblb.com
                                                          jtrytten@mblb.com
                                                Attorneys for Diamond Services Corporation

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 10, 2020, I electronically filed the foregoing

  with the Clerk of Court using the CM/ECF system which will send a notice of electronic

  filing to all parties.

                                             s/ Mark E. Hanna




                                               10
